           Case 4:17-cr-00137-JM Document 129 Filed 08/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:17-CR-00137-02-JM

TIMOTHY PEEL

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 128) is DENIED.

I.     BACKGROUND

       On September 4, 2018, Defendant pled guilty to one count of conspiracy to distribute

methamphetamine.1 On April 3, 2019, he was sentenced to 145 months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4




       1
        Doc. Nos. 98, 99.
       2
        Doc. Nos. 120, 121.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:17-cr-00137-JM Document 129 Filed 08/10/20 Page 2 of 3



Defendant alleges that he requested compassionate release from the warden, and has provided

his request as well as the warden’s denial of the request. Accordingly, it appears that Defendant

has exhausted his administrative remedies.

       Defendant seeks compassionate release so that he can be a caretaker for both his mother

and brother. Defendant provided a letter from his mother’s physician noting that she should

have a caregiver because of her anxiety, arthritis, and chronic pain.5 The Guidelines require

“death or incapacitation of the caregiver of the defendant’s minor child . . . .” Defendant does

not allege that his mother is incapacitated, and the attached documentation does not support a

finding that she is incapacitated. Additionally, being a caregiver for one’s mother or disabled

brother is not a ground for release. Notably, the documents Defendant provided in support of his

request are from 2018, which means his mothers health conditions were present when he was on

pretrial release. However, he was not taking care of her then, since he repeatedly failed to

comply with his curfew, resulting in the revocation of his pretrial release. Additionally,

Defendant is 43 years old and has served less than 20% of his sentence, which means he does not

meet the age and minimum served-time requirement under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

       Defendant has over twenty prior criminal convictions, including convictions for

attempted breaking and entering, theft, battery, multiple drug possessions, delivery of cocaine,

and possession with intent to delivery marijuana. In fact, he committed the instant offense while

on parole for a prior conviction.



       5
        Doc. No. 128.

                                                 2
          Case 4:17-cr-00137-JM Document 129 Filed 08/10/20 Page 3 of 3



        The severity of the instant offense must also be considered. 2017 investigation revealed

that Defendant and a co-defendant were engaged in the distribution of ounce quantities of

methamphetamine as well as distribution of cocaine and marijuana. In fact, a confidential

informant negotiated three controlled buys of methamphetamine in less than a week in February

2017.

                                        CONCLUSION

        For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 128) is

DENIED.

        IT IS SO ORDERED, this 10th day of August, 2020.


                                                    UNITED STATES DISTRICT JUDGE




                                                3
